NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1

                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                Submitted June 20, 2019 *
                                 Decided June 21, 2019

                                          Before

                         MICHAEL S. KANNE, Circuit Judge

                         AMY C. BARRETT, Circuit Judge

                         MICHAEL B. BRENNAN, Circuit Judge

No. 18-2918

JASON J. HYATT,                                 Appeal from the United States District
     Plaintiff-Appellant,                       Court for the Eastern District
                                                of Wisconsin.

       v.                                       No. 17-CV-1294

CHRYSTAL MARCHANT, et al.,                      Lynn Adelman,
    Defendants-Appellees.                       Judge.


                                        ORDER

       Jason Hyatt, a Wisconsin inmate, sued prison health services staff for deliberate
indifference to his complaints of shoulder pain in violation of the Eighth Amendment.
See 42 U.S.C. § 1983. The district court dismissed the complaint at screening for failure




       *The defendants were not served with process in the district court and are not
participating in this appeal. We have agreed to decide the case without oral argument
because the briefs and record adequately present the facts and legal arguments, and oral
argument would not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 18-2918                                                                             Page 2

to state a claim. See 28 U.S.C. § 1915A(b)(1). Because Hyatt failed to plead that the
defendants recklessly disregarded his medical needs, we affirm.

        We accept the following allegations in Hyatt’s amended complaint as true. Otis
v. Demarasse, 886 F.3d 639, 644 (7th Cir. 2018). While exercising, Hyatt injured his right
shoulder. Within a week, a nurse gave him acetaminophen and an injection of what
Hyatt believes was Toradol, an anti-inflammatory drug. A couple of weeks after that,
Dr. Jeffrey Manlove examined Hyatt, scheduled him for a cortisone shot and ordered a
follow-up visit to monitor the pain. Hyatt received the cortisone shot nine days later.
None of these treatments eased Hyatt’s pain, so he submitted multiple requests for
more pain medication and an MRI. He also filed a grievance with the prison’s health
services manager, Chrystal Marchant, stating that his treatment was ineffective.
Marchant dismissed the grievance, stating that she saw no problem with Hyatt’s
treatment plan based on her review of his letters and medical file. She also noted that
Hyatt’s file included at least one document in which he reported that his pain had
improved.

       Hyatt then sued Dr. Manlove, Marchant, and Beth Dittman, the nursing
coordinator, in their personal and official capacities, alleging that they were deliberately
indifferent to his pain by persisting in an ineffective course of treatment. The district
court screened Hyatt’s complaint and dismissed it because it did not state a claim. Hyatt
amended his complaint, but this submission again failed to allege how any of the
defendants disregarded his pain, so the district court dismissed the case with prejudice
(and in the process also denied a motion for injunctive relief that Hyatt had filed).

        On appeal, Hyatt maintains generally that his amended complaint stated a
deliberate-indifference claim and adds that the defendants (and others) are involved in
a scheme “to deny, limit, and/or delay care.” But we agree with the district court that
Hyatt failed to state a claim against any of the three defendants. First, regarding
Dr. Manlove, Hyatt may disagree with the doctor’s treatment decisions (e.g., refusing to
authorize an MRI), but disagreement with the course of treatment does not support a
claim for deliberate indifference. See Proctor v. Sood, 863 F.3d 563, 568 (7th Cir. 2017);
see also Pyles v. Fahim, 771 F.3d 403, 411 (7th Cir. 2014) (whether to order an MRI is a
medical judgment). Second, as for Marchant, her response to Hyatt’s grievance does not
amount to deliberate indifference because prison administrators may rely on the
treating physicians’ prescribed course of treatment. See Rasho v. Elyea, 856 F.3d 469, 478–
79 (7th Cir. 2017). Finally, regarding Dittman, Hyatt did not allege that she was
No. 18-2918                                                                             Page 3

personally involved in his care, so she could not have been deliberately indifferent to
his condition. See George v. Smith, 507 F.3d 605, 609 (7th Cir. 2007).

       Next, to the extent that Hyatt asserts that the defendants advanced a policy or
practice denying or delaying care, any such claim fails because he has pleaded no
underlying constitutional violation. See Petty v. City of Chicago, 754 F.3d 416, 424–25
(7th Cir. 2014).

        Hyatt also challenges the district court’s decision to deny his request to amend his
complaint to include a retaliation claim. But the court did not abuse its discretion because it
already had given Hyatt one opportunity to amend, see FED. R. CIV. P. 15(a)(2), and Hyatt
failed to include a copy of the proposed second amended complaint with his motion,
see E.D. WIS. CIV. R. 15(a); Smart v. Local 702 Int'l Bhd. of Elec. Workers, 562 F.3d 798, 811
(7th Cir. 2009).

       Last, Hyatt contests the denial of his request for injunctive relief. But the district
court appropriately determined that, for purposes of a preliminary injunction, Hyatt
could not show likely success on the merits of his claims. See FED. R. CIV. P. 65; Wheeler
v. Talbot, 770 F.3d 550, 552–53 (7th Cir. 2014). To the extent that he sought a temporary
restraining order, that would be an interlocutory decision over which we have no
jurisdiction. See Wheeler, 770 F.3d at 552.

       We have considered Hyatt’s remaining arguments, but none has merit.

        A final note: by this case, Hyatt has incurred one “strike” for filing a lawsuit that
fails to state a claim, and a second for pursuing this appeal. See 28 U.S.C. § 1915(g);
Walker v. O’Brien, 216 F.3d 626, 632 (7th Cir. 2000).

                                                                                  AFFIRMED